Citation Nr: 1515178	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-05 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for colon cancer, including due to exposure to herbicides.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from April 1961 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In one of his substantive appeals, the Veteran requested a hearing before a Veterans Law Judge.  However, he later clarified that he did not want such a hearing.  Additionally, he initially withdrew his notice of disagreement on the issue of entitlement to an initial compensable rating for bilateral hearing loss.  He timely reinstated the appeal.  

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era and exposure to herbicides may not be presumed.  

2.  The Veteran's personnel records show that he served in Korea along the Korean Demilitarized Zone (DMZ), but not during the time period for which exposure to herbicides may be presumed. 

3.  The Veteran is not shown to have manifested complaints or findings of colon cancer in service or for many years thereafter.  

4.  The currently demonstrated colon cancer is not shown by competent clinical, or competent and credible lay, evidence of record to be due to an event or incident of the Veteran's active service.  
CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by active service and may not be presumed to have been incurred in or aggravated by service, including due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

Regarding the duty to assist, VA obtained the Veteran's service treatment records, service personnel records, and post-service private and VA medical records.  

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that his colon cancer is the result of his military service. 

Moreover, while the Veteran belives his colon cancer was caused by herbicide exposure during service, the Veteran did not serve in the Republic of Vietnam during the Vietnam era and service department evidence has not demonstrated that he was otherwise exposed to herbicides in service.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 


II.  Analysis

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Certain chronic disabilities, such as diabetes mellitus, if manifest to a degree of 10 percent within one year after separation from active duty, are presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

With regard to disabilities a Veteran attributes to exposure to herbicides, for Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain listed diseases that become manifest within a particular period after service.  Colon cancer is not included in that list.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2014).  

A Veteran who served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (2014).  If a Veteran served in a unit other than one listed in block M21-1MR, Part VI, 2.B.6.b as having operated in or near the Korean DMZ area, or during a period that was not between April 1, 1968, and August 31, 1971, a request will be sent to the JSRRC for verification of exposure to herbicides on a factual, case-by-case basis.  M21-1MR, Part VI, 2.B.6.d.  

A claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155 (1997).  Proof of direct service connection between exposure and disease requires a showing that exposure during service actually caused the disability which developed years later.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

If all the evidence is in relative equipoise, reasonable doubt should be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for colon cancer due to exposure to herbicides during active service.  He has not alleged, and the record does not show, that he had service in Vietnam during the Vietnam era.  His personnel records show that he served in Korea from April 1962 to April 1963, which is outside the time for which herbicide exposure may be presumed for units that served along the Korean DMZ.  Hence, in-service exposure to herbicides may not be conceded or presumed based on the Veteran's service in Korea.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014); M21-1MR, Part VI, 2.B.6.d.  Accordingly, the Board finds that the Veteran's and any other lay statements alone cannot be used to establish herbicide exposure during service.  Moreover, colon cancer is not included in the list of diseases presumed to be due to exposure to herbicides.  Consequently, the Veteran is not entitled to service connection for colon cancer on a presumptive basis pursuant to 38 C.F.R. § 3.309(e).  

The Veteran's service medical records include no indication of complaints of, treatment for or diagnoses of colon problems or colon cancer in service, and the post-service medical reports do not document any colon cancer findings within the one year presumptive period following separation from service in 1964.  Colon cancer was initially diagnosed in the 2010, more than 40 years after discharge.  Therefore, a presumption of service connection as a chronic disease is also not warranted.  38 C.F.R. § 3.309(a).  Finally, he has not submitted any medical evidence relating colon cancer to service.  In the absence of such evidence, service connection may not be granted.  

Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, colon cancer, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing colon cancer requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Therefore, the Board finds that the Veteran's and other lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for colon cancer.  

Accordingly, the Board finds that the evidence is against the claim for service connection for colon cancer, including due to herbicide exposure, and the claim is denied.  


ORDER

Service connection for colon cancer, including due to exposure to herbicides, is denied.  


REMAND

In a February 2013 statement, the Veteran remarked that his bilateral hearing loss "continues to deteriorate" since his October 2012 VA examination and he requested a new examination.  Due to the passage of time and the Veteran's assertions, the Board finds that additional development is warranted to determine the current nature, extent, severity, and manifestations of his service-connected hearing loss disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Upon remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records pertaining to treatment or evaluation of the Veteran's bilateral hearing loss from October 2012 to the present and associate them with the claims file.  

2.  Schedule the Veteran for a VA audiology examination to ascertain the current severity of bilateral hearing loss.  

3.  Then readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


